Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance:
Claim 1 and its dependent claims are allowable because Claim 1 specifically requires a wheel loader having: a controller, configured to control maximum traction force of the wheel loader and input torque of the working device hydraulic pump, which includes an input torque control section that controls the input torque of the working device hydraulic pump and is further configured to in a case where the elapsed time measurement section measures that the predetermined second set time has elapsed further from the elapse of the predetermined first set time, limit the input torque of the working device hydraulic pump from the predetermined first input torque value to a predetermined second input torque value which is greater than the predetermined first input torque value.  
Claim 6 and its dependent claims are allowable because Claim 6 specifically requires a wheel loader having: a controller, configured to control maximum traction force of the wheel loader and input torque of the working device hydraulic pump, which includes a traction force control section that controls the maximum traction force of the wheel loader and is further configured to in a case where the elapsed time measurement section measures that the predetermined second set time has elapsed further from the elapse of the predetermined first set time, limit the maximum traction force of the wheel loader from the predetermined first limit value to a predetermined second limit value which is smaller than the predetermined first limit value.  
U.S. Patent 8315783 is regarded to be the closest prior art, but fails to teach or render obvious the above noted features of Claims 1 & 6.  Additional documents listed on form PTO-892 are cited for their relevance to the disclosed invention and demonstration of the state of the art.  
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL LESLIE whose telephone number is (571)272-4819. The examiner can normally be reached M - F 8 am - 4-30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kenneth Bomberg can be reached on 571-272-4922. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MICHAEL LESLIE/
Primary Examiner, Art Unit 3745
April 5, 2022